         Case 3:17-cv-00481-SDD-SDJ         Document 32      07/16/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

McNEIL                                                               CIVIL ACTION


VERSUS                                                               17-481-SDD-SDJ


SULLIVAN

                                           RULING

        The Court, after carefully considering the Motion to Dismiss,1 the record, the law

applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Scott D. Johnson, dated June 29, 2020, to which no objection has been

filed, hereby approves the Report and Recommendation of the Magistrate Judge and

adopts it as the Court’s opinion herein.

        ACCORDINGLY, the Defendant’s Motion to Dismiss3 is hereby DENIED.

        Signed in Baton Rouge, Louisiana on July 16, 2020.




                                     S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




1
  Rec. Doc. 24.
2
  Rec. Doc. 30.
3
  Rec. Doc. 24.
